Citation Nr: 0912693	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1989 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision, which denied 
the Veteran's petition to reopen claims of service connection 
for bilateral knee and low back disabilities.  

The Veteran filed a claim of service connection for a low 
back disability in February 2003, which was denied in June 
2003.  The Veteran filed a timely notice of disagreement 
(NOD) in March 2004, but was told in a June 2004 letter that 
he had to submit new and material evidence to reopen his 
claim.  In September 2004, the RO again denied the claim and 
did not issue a statement of the case.  In March 2005, the 
Veteran submitted a VA FORM 21-526 "Application for 
Compensation and/or Pension."  The RO construed the 
application as a petition to reopen and issued a rating 
decision dated in September 2005 which denied the Veteran's 
claim for a back disability because he did not submit new and 
material evidence.  The Board finds that finality does not 
attach to the RO's 2003 and 2004 decisions as the veteran 
properly initiated his appeal by filing a NOD but was never 
issued a SOC. 

The following decision indicates that new and material 
evidence has been received to reopen a claim of service 
connection for a bilateral knee disability.  The reopened 
claim as well as the claim of service connection for a low 
back disability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.


FINDINGS OF FACT

1.  A rating decision dated in November 1993 denied the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disability.    

2.  Additional evidence received since the November 1993 
decision is neither cumulative nor redundant to the grounds 
for the final denial, and raises the possibility of 
substantiating the Veteran's claim of service connection for 
a bilateral knee disability.  


CONCLUSIONS OF LAW

1.  A November 1993 rating decision, which denied the claim 
of service connection for a bilateral knee disability, is 
final.  38 U.S.C.A. §§ 7105 (West 2002).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a bilateral 
knee disability; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection 
for a bilateral knee disability, this petition has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on that petition is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2008); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

II.	New and Material

The Veteran previously sought service connection for a 
bilateral knee disability in June 1993.  That claim was 
denied in a November 1993 rating decision.  The Veteran did 
not initiate an appeal and the underlying decision became 
final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

As provided above, the initial rating decision, issued in 
November 1993, denied the Veteran's claim of service 
connection for his bilateral knee disability on the basis 
that no knee disabilities were found during the VA 
examination.  After the November 1993 rating decision was 
rendered, the Veteran did not take further action until March 
2005.  The Veteran contends that he currently has a bilateral 
knee disability.  The RO declined to reopen the claim of 
service connection in a September 2005 rating decision.  
Regardless, the Board must undertake its own analysis of 
whether new and material evidence has been received to 
determine its own jurisdiction.  See Jackson, supra.

When the RO rendered its decision in November 1993, there was 
no substantive evidence that his bilateral knee disability 
was related to service.  The claims file contained service 
treatment records which indicated a period of isolated 
treatment and a diagnosis for bilateral knee pain in June 
1990.  In an undated separation examination, it was noted 
that the Veteran's lower extremities were normal.  In an 
undated, Report of Medical History associated with the 
separation examination, the Veteran reported bilateral knee 
pain.  There were no VA treatment records that showed the 
Veteran underwent treatment for his knees or was diagnosed 
with a knee disability after service.  Specifically, in 
August 1993 he underwent a VA examination and no 
abnormalities were noted.

Since the Veteran's prior claim was decided, VA treatment 
records from the VA medical center (VAMC) in Saginaw, 
Michigan from July 2003 to December 2004 have been associated 
with the claims file.  An April 2005 VA joint examination 
report, an April 2007 private medical opinion indicating that 
his knee problems were likely caused by service, and 
statements from the Veteran, his wife, and his father have 
been associated with the claims file.  

As these documents are both new to the record and pertain to 
service incurrence, they raise a reasonable possibility of 
substantiating the claim.  The Board concludes that new and 
material evidence has been submitted; the claim for service 
connection for a bilateral knee disability is reopened.  See 
38 C.F.R. § 3.156, supra.  


ORDER

The petition to reopen the claim of service connection for a 
bilateral knee disability, claimed as bursitis, is granted.


REMAND

The issues of service connection for bilateral knee and low 
back disabilities must be remanded for further evidentiary 
development.  

The Veteran submitted relevant and non-duplicative records 
after this appeal was certified to the Board in July 2006.  
This evidence includes an April 2007 private medical opinion 
indicating that the Veteran has back and knee disabilities 
and that these disabilities were incurred during service.  
Statements from the Veteran, his wife, and his father 
regarding his back and knee disabilities were also submitted.  
As such, the RO (AMC) should consider the evidence associated 
with the claims file since the June 2006 SOC and issue a 
Supplemental Statement of the Case (SSOC), as appropriate.  
See 38 C.F.R. § 19.31 (2008).  

Prior to the RO's re-adjudication of the additional evidence, 
however, the Veteran should be scheduled for additional VA 
examinations for his bilateral knee and low back 
disabilities.  During an April 2005 VA examination for the 
Veteran's knees, the examiner found his knees to be normal 
and thus did not render a diagnosis or opinion as to the 
etiology of his alleged knee disabilities.  However, an April 
2007 private medical opinion indicates that he has bilateral 
knee pain which was caused by an in-service injury and that 
an in-service motor vehicle accident caused the Veteran's low 
back disability.  Because it is unclear what relevant facts 
the examiner was given when completing his opinion, and due 
to the fact that the April 2005 VA examinations contain no 
opinions as to the etiology of the Veteran's disabilities, 
the Board finds that additional VA examinations are necessary 
to reconcile the etiology of the Veteran's bilateral knee and 
low back disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran all notification 
action required by the VCAA, with 
respect to these claims.  The notice 
should also inform the Veteran that he 
should provide VA with copies of any 
evidence relevant to these claims that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.	Schedule the Veteran for VA 
examinations to determine (1) the 
diagnoses of any knee or back 
disabilities, and (2) whether such 
disabilities are as likely as not 
etiologically related to or were 
aggravated by his service.  The claims 
folder must be made available to, and 
be reviewed by, the examiner prior to 
the examination. The examiner must 
specifically review the service 
treatment records relating to the 
Veteran's in-service complaints of 
joint pain and diagnosed bursitis of 
both his knees.  The examiner should 
also review records relating his low 
back pain, to include those relating to 
complaints of pain resulting from 
playing football while in-service and 
lifting heavy objects.  The examiner 
should opine whether these in-service 
injuries or events gave rise to the 
Veteran's current disabilities.  The 
examiner should also review the 
Veteran's pre-service medical records 
which indicate that the Veteran injured 
his spine prior to service entrance and 
opine whether this injury gave rise to 
a pre-existing back disability, and if 
so, whether the pre-existing back 
disability was aggravated by in-service 
injuries or events.  The examiner, 
prior to the examination, and he or she 
should accomplish any indicated special 
tests, studies or additional 
consultations.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

3.	Following necessary development under 
the VCAA, the RO should readjudicate 
the service connection claims for the 
Veteran's bilateral knee and back 
disabilities on the merits.  All 
evidence received since the issuance of 
the March 2006 SOC should be 
considered, including the private 
medical opinion and statements from the 
Veteran, his wife, and his father 
regarding his disabilities.  If the 
benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


